EXHIBIT 23.1 INDEPENDENT AUDITORS’ CONSENT The Board of Directors Network-1 Technologies, Inc. We consent to the reference to our firm under the caption “Experts” in the Registration Statement on Form S-1, Amendment No. 2 (of which this consent is filed as Exhibit 23.1) and related Prospectus pertaining to Network-1 Technologies, Inc. (formerly Network-1 Security Solutions, Inc.) and to the use therein of our report dated March 22, 2013 related to our audit of the financial statements of Network-1 Security Solutions, Inc. for the years ended December31, 2012 and December 31, 2011. /s/ Radin, Glass & Co., LLP Radin, Glass & Co., LLP New York, New York October15, 2013
